DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants have elected Group I, Species A without traverse in the reply filed on June 6, 2022 (Applicants’ Response to Election / Restriction, last paragraph on p. 1 of Applicants reply filed on June 6, 2022).  Applicants have further described that Claims 1, 2, and 6 read on the elected invention/species leaving Claims 3-5 and 7-10 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicants’ election is made FINAL.  Thus, Claims 1-2 and 6 are examined on the merits below in the U.S. non-provisional application.    

Note on Information Disclosure Entry
Applicants listed KR10-204-0140011A as a foreign patent document entry in the information disclosure statement (IDS) filed on May 24, 2021.  This filed document, however, does not contain the drawings associated therewith.  The Examiner has added the corresponding foreign document of  KR10-204-0140011A that contains the drawings as PTO-892 entry.  


Specification
The disclosure is objected to because of the following informality
		“opposite the gear ring cover.” (p. 10, line 7) should be ‘opposite the gear ring cover 22.’   
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regards to Claim 1 and claims dependent thereon
		Claim 1 recites the phrase “a gear ring arranged outside the moving gear and movable with respect to the moving 15gear in the axial direction” (Claim 1, lines 12 and 13) in combination with the specification (p. 9, lines 19-21).  If the gear ring (12, Figs. 1 and 2) is moved axially to the left or right as claimed (“the distance between the gear ring 12 and the gear ring cover 22 in the gear block 2 may be changed”, p. 14, lines 18 and 19) so as to axially move 12 out away from the hole of the gear ring cover (22, as is shown in Fig. 2 of the specification) the specification does not describe how a fluid leak would be prevented within the gerotor pump because fluid would otherwise leak out through the now open hole space in the gear ring cover (22) during operation of the gerotor pump because gear ring 12 no longer is contained within the hole.  The specification also does not describe how the rotating gear ring (12) would axially align with and move back and/or forth through the hole in the gear ring cover 22 with the axial movement during operation of the gerotor pump (i.e., in the event the axial movement of the rotating gear ring 12 takes the rotating gear ring 12 from one side beyond the hole of the gear ring cover 22 through the hole and to the other side of the gear ring cover 22).
	The gear ring phrase described above in combination with the specification also does not make it clear from the written description and/or a viewing of the drawings by a person having ordinary skill in the art (PHOSITA) actually what structure(s) of Applicants’ gerotor pump allow the gear ring (12) itself to be moveable in the axial direction during operation of the gerotor pump (i.e., this is in contrast to the specification describing the axial movement of the moving gear shaft 13, gear block 2, and moving gear 11 being facilitated by connection to a shaft moving means or a control device that enables their axial movement, p. 14, lines 14-19).   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a gear ring arranged outside the moving gear and movable with respect to the moving 15gear in the axial direction” (Claim 1, lines 12 and 13) in combination with the specification (p. 9, lines 19-21) makes the claim indefinite in that, for example, if the gear ring (12, Figs. 1 and 2) is moved axially to the left or right as claimed (“the distance between the gear ring 12 and the gear ring cover 22 in the gear block 2 may be changed”, p. 14, lines 18 and 19) so as to axially move 12 out away from the hole of the gear ring cover (22, as is shown in Fig. 2 of the specification) it is not understood how a fluid leak is prevented within the gerotor pump as described in the specification when the fluid would otherwise leak out through the now open hole space in the gear ring cover (22) during operation of the gerotor pump such that the gerotor pump would not operate as intended.  The claim is also indefinite in that it is not understood how the rotating gear ring (12) would axially align with and move back and/or forth through the hole in the gear ring cover 22 with the axial movement during operation of the gerotor pump…in the event the axial movement takes the rotating gear ring from one side beyond the hole of the gear ring cover through the hole and to the other side of the gear ring cover 22).
	Additionally, the phrase described above in combination with the specification further makes the claim indefinite in that for the gear ring (12, Fig. 2) to be moveable in an axial direction (for example, the support in the Abstract merely mirrors the claim recitation) requires structure(s) of Applicants’ variable displacement gerotor pump that facilitate this axial movement and it is not clear from the written description and/or a viewing of the drawings by the PHOSITA actually what structure(s) of Applicants’ gerotor pump allow the gear ring (12) itself to be moveable in the axial direction during operation of the gerotor pump (i.e., this is in contrast to the specification describing the axial movement of the moving gear shaft 13, gear block 2, and moving gear 11 can be facilitated by connection to a shaft moving means or a control device that enable this axial movement, p. 14, lines 14-19).   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0223839 (Jang; published on August 9, 2018) (JANG).    
	JANG is one of the inventors of the instant application and US2018/0223839 represents the inventor’s previous work in the variable displacement gerotor pump art. Additionally, US2018/0223839 is the equivalent English language document to KR-10-2003107B1 that is listed on the information disclosure statement (IDS) filed by Applicants on March 24, 2021. 
	In reference to Claim 1, JANG discloses
		A variable displacement gerotor pump (title, Abstract, Figs. 1-45, claim 1, line 1), comprising: 
			a casing (casing 112 + gear block cover 113 + inlet cover 114 + outlet cover 115, in combination, ¶ 0067, lines 7 and 8, Figs. 10-18) including a pumping chamber (respective fluid flow spaces within 114 and 115) having one inlet (inlet 116, ¶ 0067, line 8); 
			5a fixed gear (fixed gear 104, ¶ 0067, line 2) being inserted into the casing (112+113+114+115, in combination, ¶ 0070, lines 2 and 3) and rotating at a fixed position (¶ 0067, lines 11-13), having a shape of a cylinder (cylindrical shape seen in Fig. 14), including a plurality of teeth formed inside the cylinder (Fig. 14), and including at least one fluid hole at one end of the cylinder (opening of 112 at right end 112, Fig. 13) to allow a fluid to flow from the pumping chamber or into the pumping chamber (respective fluid flow spaces within 114 and 115); 
			a moving gear (102) provided inside the fixed gear (104) and in mesh with the fixed gear (104) and 10movable in an axial direction (¶ 0067, lines 16-22), the moving gear (102) including one less number of teeth than a number of the plurality of teeth of the fixed gear (104, Fig. 14); 
			a gear block (gear block 106, ¶ 0067, line 3) arranged inside the fixed gear (104), the gear block (106) being in contact with one end of the moving gear (102) and movable in the axial direction (¶ 0067, lines 16-22); 
			a gear ring (fixed gear ring 101, ¶ 0067, line 1) arranged outside the moving gear (102) and movable with respect to the moving 15gear (102) in the axial direction (as the moving gear moves axially to the left and to the right the gear ring is moveable with respect to the moving gear, ¶ 0067, lines 16-22); and 
			a gear ring cover (gear ring cover 111, ¶ 0067, line 6) provided at one end of the casing (at left end of the casing as shown in Fig. 12) and including a hole (the hole defined in 111 as best seen in Fig. 11) in which the gear ring (101) is rotated.  
	In reference to Claim 2, JANG further discloses that one end of 20the fixed gear (104, Figs. 10-18) is in contact with the gear ring cover (111) and the gear ring (101), and wherein the one end of the moving gear (102) is in contact with the gear block (106), and another end of the moving gear (102) is disposed through the gear ring (101).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JANG in view of US4265135 (Smirl; issued on May 5, 1981) (SMIRL).
	JANG teaches a fixed gear and rotation of a fixed gear as described above for use as a pump as described above, however, JANG is silent about a driving flange have connection with fixed gear to enable the rotation of the fixed gear.  SMIRL, having the same problem of enabling rotation of a structure, teaches an automotive drive system (includes accessory drive 10, title, Abstract and col. 2, line 34, single figure) that includes a driving flange (12) connected to a prime mover like an engine E connected to a structure (i.e., a stub shaft) that is configured to rotate this structure (i.e., rotation of the stub shaft, col. 2, lines 35-38).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a driving flange configured to rotate/drive a structure as taught by SMIRL and incorporate such an arrangement into JANG’s variable gerotor pump for the benefit of providing the structural means to provide rotation for an element disposed within the system/pump (col. 2, lines 35-57 of SMIRL) so that the system effectively operates and/or the gerotor pump operates to pump fluid.	

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday August 8, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746